
	

114 S2385 IS: Eliminate, Neutralize, and Disrupt Wildlife Trafficking Act
U.S. Senate
2015-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2385
		IN THE SENATE OF THE UNITED STATES
		
			December 10, 2015
			Mr. Coons (for himself and Mr. Flake) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To strengthen protections for the remaining populations of wild elephants, rhinoceroses, and other
			 imperiled species through country-specific anti-poaching efforts and
			 anti-trafficking strategies, to promote the value of wildlife and natural
			 resources, to curtail the demand for illegal wildlife products in consumer
			 countries, and for other purposes. 
	
	
		1.Short title; table of contents
			(a)Short title
 This Act may be cited as the Eliminate, Neutralize, and Disrupt Wildlife Trafficking Act.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Definitions. Sec. 3. Findings. TITLE I—Purpose and policy Sec. 101. Purpose. Sec. 102. Statement of United States policy. TITLE II—Framework for interagency response Sec. 201. Presidential Task Force on Wildlife Trafficking. TITLE III—Programs to address the escalating wildlife trafficking crisis Sec. 301. Anti-poaching programs. Sec. 302. Anti-trafficking programs. Sec. 303. Demand reduction agreements. Sec. 304. Engagement of United States diplomatic missions. Sec. 305. International cooperation and global partnerships. Sec. 306. Community-based conservation. Sec. 307. Report on wildlife trafficking measures. Sec. 308. Implementation using amounts previously appropriated.  2.DefinitionsIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and
 (B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
 (2)Co-Chairs of the Task ForceThe term Co-Chairs of the Task Force means the Secretary of State, the Secretary of the Interior, and the Attorney General, as established pursuant to Executive Order 13648 (78 Fed. Reg. 40621).
 (3)Community-based conservationThe term community-based conservation is an approach to conservation that recognizes the rights of local people to sustainably own, manage, or benefit directly and indirectly from wildlife and other natural resources and includes—
 (A)giving a resource a tangible value that can be realized by the community or land owners, including through partnerships with the private sector;
 (B)devolving management and governance to local communities to create positive conditions for sustainable resource use; and
 (C)building the capacity of communities for conservation and natural resource management.
 (4)Country of concernThe term country of concern means a country the government of which, or persons in which, play a significant role in the supply or poaching of, transit in, or demand for illegal wildlife or wildlife products or their derivatives or that obtains substantial revenue from illegal wildlife trafficking.
 (5)Implementation PlanThe term Implementation Plan means the Implementation Plan for the National Strategy for Combating Wildlife Trafficking released on February 11, 2015, a modification of that plan, or a successor plan.
 (6)National StrategyThe term National Strategy means the National Strategy for Combating Wildlife Trafficking published on February 11, 2014, a modification of that strategy, or a successor strategy.
 (7)National wildlife servicesThe term national wildlife services refers to the ministries designated to manage matters pertaining to wildlife management, including poaching, in a country of concern.
 (8)Task ForceThe term Task Force means the Presidential Task Force on Wildlife Trafficking, as established by Executive Order 13648 (78 Fed. Reg. 40621) and modified by section 201.
 (9)Wildlife crimeThe term wildlife crime refers to the poaching or trafficking of illegal wildlife or wildlife products. 3.Findings (a)FindingsCongress makes the following findings:
 (1)With a value that may be as high as $10,000,000,000 per year, the illegal trade in wildlife and wildlife products is one of the most lucrative criminal activities globally, dominated by sophisticated transnational criminal networks that connect poachers to high-end markets for illegal wildlife products and that are linked to other transnational organized criminal activities, including trafficking in narcotics, weapons, and humans.
				(2)
 The poaching of and illegal trade in wildlife, including elephants and rhinoceroses, is rapidly escalating in scale, sophistication, and violence, and there is evidence that illegal trade in high-value wildlife parts, including elephant ivory, is being used as a source of financing for criminal organizations and armed groups that pose a threat to United States economic and security interests in Africa and elsewhere, including terrorist organizations and militias.
 (3)Increasing consumer demand for rhinoceros horn and elephant ivory, in Asia and elsewhere, has caused the prices of both to escalate, with the price of rhinoceros horn rivaling that of gold or heroin by weight, further driving the poaching and trafficking of rhinoceroses and elephants.
 (4)In 2014, 1,215 rhinoceroses were illegally killed in South Africa, which represents an increase of more than 9,000 percent since 2007.
 (5)Two subspecies of African rhinoceroses and 1 subspecies of Asian rhinoceros have gone extinct since 2005, and 2 of 3 Asian rhinoceros species have fallen to critically low population numbers.
 (6)Data from the Monitoring the Illegal Killing of Elephants program established under the Convention on International Trade in Endangered Species of Wild Fauna and Flora, done at Washington March 3, 1973 (27 UST 1087; TIAS 8249) (commonly referred to as CITES) and academic studies indicated that 100,000 elephants were killed illegally across the whole of Africa between 2010 and 2012.
 (7)From 2000 to 2011, 54 large-scale ivory seizures world-wide captured more than 110,000 kilograms of ivory. More than half of those large-scale seizures occurred between 2008 and 2011, indicating an increasing demand for ivory and expanding participation by organized crime in the illegal trade in ivory.
 (8)Wildlife crime threatens elephants, rhinoceros, and tigers greatly, but also has a devastating impact on a number of other species, including sharks, pangolins, great apes, and turtles.
 (9)In addition to threatening the survival of imperiled species, wildlife poachers and traffickers frequently kill park rangers devoted to protecting their countries’ wildlife, destabilize communities through violence and corruption of local law enforcement officials and others, and threaten wildlife tourism industries, which contribute significantly to the local and national economies of many countries.
 (10)Where wildlife is well-managed by communities or in partnership with others, it can provide a significant and sustainable source of economic activity, particularly in impoverished rural areas, and when communities share in the revenues generated by wildlife-based economic development, it can greatly reduce incentives to engage in poaching activities while greatly increasing incentives to protect wildlife.
 (11)At the 16th meeting of the Conference of the Parties to CITES, held in Bangkok, Thailand, in March 2013, all parties to CITES agreed to work to help eradicate poaching of rhinoceroses, elephants, sharks, and other species, and the illegal trade in their parts.
 (12)The United States can play a pivotal role in ensuring that countries meet their international obligations under CITES and take additional positive steps to address the wildlife trafficking crisis and the global illegal trade in elephants, rhinoceroses, and other species, including through sustained diplomatic engagement.
				IPurpose and policy
 101.PurposeThe purposes of this Act are— (1)to support a collaborative, interagency approach to address the wildlife crime crisis;
 (2)to protect and conserve the remaining populations of wild elephants, rhinoceroses, and other species threatened by poaching and the illegal wildlife trade;
 (3)to disrupt regional and global transnational organized criminal networks and to prevent the illegal wildlife trade from being used as a source of financing for criminal groups that undermine United States and global security interests;
 (4)to prevent wildlife poaching and trafficking from being a means to make a living in countries of concern;
 (5)to create a conducive environment for wildlife and local populations in countries of concern; (6)to reduce the global demand for ivory, rhinoceros horn, and other wildlife and wildlife products taken and traded illegally;
 (7)to support the efforts of, and collaborate with individuals, communities, local organizations, and the governments of countries of concern to combat poaching and wildlife trafficking; and
 (8)to assist countries of concern in implementation of national wildlife anti-trafficking and poaching laws.
 102.Statement of United States policyIt is the policy of the United States to— (1)take immediate actions to stop the illegal global trade in wildlife and wildlife products and associated transnational organized crime;
 (2)provide technical and other forms of assistance to countries of concern to help them halt the poaching of elephants, rhinoceroses, and other imperiled species and end the illegal trade in wildlife and their parts, including by providing training and assistance in—
 (A)wildlife protection and management of wildlife populations;
 (B)anti-poaching and protected area management; (C)local engagement of security forces in anti-poaching responsibilities where appropriate;
 (D)wildlife crime investigative techniques, including forensic tools; (E)transparency and corruption issues;
 (F)management and tracking of confiscated wildlife contraband; (G)demand reduction strategies; and
 (H)bilateral and multilateral cooperation agreements;
 (3)employ all appropriate assets and resources of the United States Government in a coordinated manner to curtail poaching and disrupt and dismantle illegal wildlife trade networks and the financing of those networks in a manner appropriate for each country of concern;
 (4)implement the National Strategy and Implementation Plan to further combat wildlife crimes in a holistic manner and guide and aid in the response of the United States Government to ensure progress in the fight against wildlife crime; and
 (5)to recognize the ties of wildlife trafficking to broader forms of transitional organized criminal activities, including trafficking, and where applicable, to focus on those crimes in a coordinated, cross-cutting manner.
				IIFramework for interagency response
			201.Presidential Task Force on Wildlife Trafficking
 (a)ResponsibilitiesIn addition to the functions required by Executive Order 13648 (78 Fed. Reg. 40621), the Task Force shall—
 (1)identify countries of concern and periodically assess such countries, as appropriate, based on criteria, including the role of such countries in the supply, poaching, or transit of, or demand for, wildlife and wildlife products, and use that information to prioritize work under this Act, as appropriate;
 (2)collaborate with the national wildlife services, or other relevant components of the government, of each country of concern to prepare, not later than 120 days after the date of the enactment of this Act, a situational analysis of the threats to wildlife in that country of concern and an assessment of the capacity of that country to address wildlife crime;
 (3)collaborate with the national wildlife services, or other relevant components of the government, of each country of concern to prepare, not later than 210 days after the date of the enactment of this Act, a strategic plan that includes recommendations for addressing wildlife crime, taking into account any regional or national strategies for addressing wildlife crimes in a country of concern developed before such date of enactment;
 (4)coordinate efforts to implement the strategic plans required by paragraph (3) and other goals to combat wildlife crime in each country of concern among Federal agencies and non-Federal partners, including missions, domestic and international organizations, the private sector, and other global partners;
 (5)not less frequently than annually, consult and coordinate with stakeholders qualified to provide advice, assistance, and information regarding effective support for anti-poaching activities, coordinating regional law enforcement efforts, developing and supporting effective legal enforcement mechanisms, and developing strategies to reduce illicit trade and reduce consumer demand for illegally traded wildlife and wildlife products, and other relevant topics under this Act; and
 (6)carry out other functions as are necessary to implement this Act. (b)Duplication and efficiencyThe Task Force shall—
 (1)ensure that the activities of the Federal agencies involved in carrying out efforts under this Act are coordinated and not duplicated; and
 (2)encourage efficiencies and coordination among the efforts of Federal agencies and interagency initiatives ongoing as of the date of the enactment of this Act to address trafficking activities, including trafficking of wildlife, humans, weapons, and narcotics, illegal trade, transnational organized crime, or other illegal activities.
 (c)Consistency with agency responsibilitiesThe Task Force shall carry out its responsibilities and prepare the reports required under this Act in a manner consistent with the authorities and responsibilities of agencies represented on the Task Force.
 (d)Termination of Task ForceThe Task Force shall terminate on the date that is 5 years after the date of the enactment of this Act.
				IIIPrograms to address the escalating wildlife trafficking crisis
			301.Anti-poaching programs
 (a)Wildlife law enforcement professional training and coordination activitiesThe Secretary of State and the Administrator of the United States Agency for International Development, in collaboration with the heads of other relevant United States agencies and nongovernmental partners where appropriate, may provide assistance to countries of concern to carry out the recommendations made in the strategic plan required by section 201(a)(3), among other goals, to improve the effectiveness of wildlife law enforcement in regions and countries of concern, with clear and measurable targets and indicators of success, including—
 (1)assessing and utilizing existing resources, enforcement tools, and legal authorities to coordinate the efforts of combating wildlife trafficking with other illegal trade, such as illegal weapons, narcotics, and human trafficking;
 (2)expanding existing wildlife crime law enforcement training at international law enforcement academies;
 (3)providing targeted country-specific trainings on wildlife crime law enforcement; (4)supporting the professionalization of the wildlife law enforcement sector, which may include—
 (A)creating and adopting standards for professional ranger training and qualifications; (B)training and accreditation systems based on the standards described in subparagraph (A) that produce professionally trained and qualified rangers and promote the overall professionalization of ranger forces, including appropriate participation within the criminal justice system;
 (C)developing and institutionalizing reward and promotion systems for rangers based on performance and set competencies;
 (D)developing and institutionalizing national systems to provide insurance to rangers and their families and compensation for those rangers killed in the line of duty; and
 (E)cooperating and coordinating between law enforcement tasked with wildlife or park protection and defense forces, where appropriate, including training opportunities, lo­gis­ti­cal support, or provision of equipment;
 (5)providing training and technical support on joint operations between wildlife law enforcement and anti-poaching professionals and other law enforcement agencies to combat threats from poaching;
 (6)training and assistance in gathering, sharing, analyzing, managing, and applying intelligence related to wildlife trafficking, including the use of data gathered from weapons seizures and ballistics testing;
 (7)assisting in the creation or enhancement of transboundary patrols and regional law enforcement operations under joint command, particularly in central, eastern, and southern Africa;
 (8)assessing technology needs in countries of concern and promoting the use of technology to improve wildlife protection, while taking into account the limitations of technology and the appropriateness of using technology in each country of concern; and
 (9)utilizing pre-existing national or regional strategies that countries already have in place to combat wildlife trafficking as a basis for incorporating applicable parts of the National Strategy.
					(b)Authority To Provide Security Assistance
 (1)In generalThe Secretary of State may provide defense articles, defense services, and related training to security forces of countries of concern for the purpose of countering wildlife trafficking and poaching.
 (2)CertificationThe Secretary of State shall certify to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives that any assistance provided pursuant to this subsection is necessary for the purposes of combating wildlife crime.
 (3)NotificationConsistent with the requirements of the Arms Export Control Act (22 U.S.C. 2751 et seq.) and the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), the Secretary of State shall notify the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives regarding defense articles, defense services, and related training provided under paragraph (1).
 (4)FundingAssistance provided under this subsection shall be provided using amounts available to the Secretary of State for foreign military financing.
 (c)DefinitionsIn this section: (1)Defense article; defense service; significant military equipment; trainingThe terms defense article, defense service, significant military equipment, and training have the meanings given those terms in section 47 of the Arms Export Control Act (22 U.S.C. 2794).
 (2)Security forceThe term security force means a military, law enforcement, gendarmerie, park ranger, or any other security force. 302.Anti-trafficking programs (a)Investigative capacity buildingThe Secretary of State and the Administrator of the United States Agency for International Development, in collaboration with the heads of other relevant United States agencies and communities, regions, and governments in countries of concern, may design and implement programs in countries of concern to carry out the recommendations made in the strategic plan required by section 201(a)(3), among other goals, with clear and measurable targets and indicators of success, to increase the capacity of wildlife law enforcement and customs and border security officers in countries of concern to improve their ability to conduct—
 (1)professional investigations, including using law enforcement techniques such as controlled deliveries, undercover investigations, and the development of informer networks and actionable intelligence;
 (2)market inspections and associated enforcement actions; (3)border inspections, including the use of sniffer dogs and other detection equipment to identify elephant ivory, rhinoceros horn, and products made from such ivory or horn, as well as other illegal wildlife and wildlife products;
 (4)shipment and trafficking risk analyses and associated targeting of high-risk shipments; (5)assessments of technology needs in countries of concern and promotion of the use of technology to improve investigation and prosecution of wildlife crimes, while taking into account the limitations of technology and appropriateness of using technology in each country of concern;
 (6)DNA-based and forensic identification of wildlife products in trade, including assistance with advanced techniques for determining the age and origin of ivory and ivory products and rhinoceros horn; and
 (7)training for law enforcement personnel in complex investigations that have not traditionally included wildlife crime, but could in the future, including with respect to international matters, financial issues, government corruption, electronic evidence, and computer forensics.
 (b)Transnational programsThe Secretary of State and the Administrator of the United States Agency for International Development, in collaboration with other relevant United States agencies, nongovernmental partners, and international bodies, and in collaboration with communities, regions, and governments in countries of concern, may design and implement programs in countries of concern to carry out the recommendations made in the strategic plan required by section 201(a)(3), among other goals, to better understand and combat the transnational trade in illegal wildlife, including programs that—
 (1)improve understanding of the status of and trends in transnational wildlife trafficking, poaching locations, ports of entry and exit, and trade routes;
 (2)increase and institutionalize the capacity, coordination, and technical expertise of governments and regional law enforcement bodies to disrupt illegal wildlife trafficking routes and cartels, including through enhanced investigation techniques and informant networks;
 (3)identify linkages to other transnational criminal activities and organizations and other forms of illegal trade and utilize existing resources, enforcement tools, and legal authorities to coordinate efforts;
 (4)identify and make transparent the role of money laundering, shell companies, and other illegal financial practices in international organized wildlife crime that help link source, transit, and demand countries;
 (5)help to elevate and sustain the priority and importance placed on wildlife trafficking issues by community, national, regional and international law enforcement and security bodies; and
 (6)may place, as feasible and appropriate, United States wildlife law enforcement officers in countries of concern.
					303.Demand reduction agreements
 (a)Sense of CongressIt is the sense of Congress that the United States should continue to work with foreign countries, including the People's Republic of China, the Kingdom of Thailand, and the Socialist Republic of Vietnam, to build on positive efforts to combat global wildlife trafficking, including by reducing demand for illegal wildlife and illegal wildlife products.
 (b)United States-China bilateral agreements on illegal wildlife tradeThe Secretary of State should, in consultation with the Secretary of the Interior— (1)implement agreements with the People’s Republic of China aimed at reducing demand for ivory and continue negotiations on bilateral efforts to eliminate illegal trade in wildlife and wildlife products within the United States and China; and
 (2)collaborate to combat the global illegal wildlife trade, identify and monitor international criminal syndicates involved in wildlife trafficking, promote successful enforcement actions and prosecutions, minimize the illegal wildlife trade on the Internet, and phase out domestic stocks of captive animals that could end up in the illegal trade or serve to stimulate or mask illegal trade in critically endangered species within the United States and China (other than captive animals maintained by organizations whose accreditation programs heed rigorous and publicly available standards, utilize notable experts in the field to conduct comprehensive inspection and review, and provide opportunity for public comment).
 (c)United States-Thailand bilateral dialogue on illegal wildlife tradeThe Secretary of State should, in consultation with the Secretary of the Interior— (1)initiate negotiations with the Kingdom of Thailand on a bilateral agreement aimed at reducing demand for ivory and illegal wildlife and wildlife products in Thailand through support for anti-trafficking and demand reduction efforts, legislative and regulatory reform, effective implementation of Thailand’s National Ivory Action Plan; and
 (2)collaborate to combat the global illegal wildlife trade, identify and monitor international criminal syndicates involved in wildlife trafficking, promote successful enforcement actions and prosecutions and any other beneficial measures, and use clear measures of success.
 (d)United States-Vietnam bilateral dialogue on illegal wildlife tradeThe Secretary of State should, in consultation with the Secretary of the Interior— (1)initiate negotiations with the Socialist Republic of Vietnam on a bilateral agreement aimed at eliminating illegal trade in ivory, rhinoceros horn, and other wildlife and wildlife products in Vietnam through support for anti-trafficking and demand reduction efforts, comprehensive legislative and regulatory reform, effective rhinoceros trophy management and registration, effective enforcement, investigations, and prosecutions, and effective rhinoceros horn stockpile management and registration; and
 (2)collaborate with Vietnam to combat the global illegal wildlife trade, identify and monitor international criminal syndicates involved in wildlife trafficking, promote successful enforcement actions and prosecutions and any other beneficial measures, and use clear measures of success.
 304.Engagement of United States diplomatic missionsNot later than 210 days after the date of the enactment of this Act, each chief of mission to a country of concern should—
 (1)begin to implement the recommendations contained in the strategic plan required by section 201(a)(3), among other goals, for the country;
 (2)convene a working group of United States agency officials operating in the country to focus on wildlife crime, including experts in wildlife conservation, law enforcement, criminal justice, transnational organized crime, defense, intelligence, and development; and
 (3)where appropriate, designate a Wildlife Anti-Trafficking Coordinator, from among existing personnel at the mission, whose role it is—
 (A)to provide leadership and coordination across United States agency officials operating within that country involved in the working group and with technical, political, and other stakeholders in the government of the country and other community leaders and stakeholders in order to support the recommendations of the strategic plan required by section 201(a)(3), among other goals, to prevent wildlife crime in the country of concern;
 (B)to share all relevant information about wildlife crime from the country of concern with other Wildlife Anti-Trafficking Coordinators in other missions as well as to the Task Force; and
 (C)to identify and engage with nongovernmental partners working in the country on these issues to support efforts described in subparagraphs (A) and (B), including donor partners, conservation organizations, and the private sector.
 305.International cooperation and global partnershipsThe Secretary of State and the Administrator for the United States Agency for International Development, in collaboration with the heads of other relevant United States agencies, may take action to strengthen international cooperation and partnerships to combat the global wildlife crime crisis, including through—
 (1)strengthening and advancing the implementation of international agreements and other arrangements that protect wildlife;
 (2)leveraging United States diplomacy to mobilize global support for action against wildlife crime; (3)promoting organization of and participation by United States agencies in wildlife crime enforcement operations;
 (4)building partnerships with governments, intergovernmental organizations, nongovernmental organizations, communities, and the private sector to combat wildlife crime, including leveraging new and existing technologies;
 (5)considering the development of vetted units of local law enforcement to be screened, trained, and supported by appropriate United States law enforcement officials; and
 (6)encouraging countries, where appropriate, to transparently audit their holdings of contraband wildlife and wildlife products.
 306.Community-based conservationThe Secretary of State, in collaboration with the heads of other relevant United States agencies, the private sector, nongovernmental organizations, and other development partners, may provide support in countries of concern to carry out the recommendations made in the strategic plan required by section 201(a)(3) as such recommendations relate to the development, scaling, and replication of community-owned wildlife conservancies and community-based conservation programs in countries of concern to assist with rural stability and greater security for people and wildlife, empower and support communities to own, manage, or benefit from their wildlife resources sustainably, and reduce the threat of poaching and trafficking, including through—
 (1)promoting conservation-based enterprises and incentives, such as eco-tourism and agricultural production, that empower communities to own or manage their wildlife, natural resources, and community ventures where appropriate, by ensuring they benefit from well-managed wildlife populations;
 (2)helping create alternative livelihoods to poaching by helping support rural stability, greater security for people and wildlife, sustainable economic development and economic incentives to conserve wildlife populations;
 (3)engaging regional businesses and the private sector to develop goods and services to aide in anti-poaching and anti-trafficking measures;
 (4)working with communities to develop secure and safe methods of sharing information with enforcement officials;
 (5)providing technical assistance to support sustainable land use plans to improve the economic, environmental, and social outcomes in community-owned or -managed lands;
 (6)supporting community anti-poaching efforts including policing and informant networks; (7)working with community and national governments to develop relevant policy and regulatory frameworks to enable and promote community-owned or -managed conservation programs, including supporting law enforcement engagement with wildlife protection authorities to promote information-sharing; and
 (8)working with national governments to ensure that communities have timely and effective support from national authorities to minimize physical or mortal risks that communities may face when engaging in anti-poaching and anti-trafficking activities.
				307.Report on wildlife trafficking measures
 (a)Report requiredNot later than one year after the date of the enactment of this Act, and annually thereafter, the Co-Chairs of the Task Force, in collaboration with the Director of National Intelligence and the heads of other relevant United States agencies, shall submit to the appropriate congressional committees a report on wildlife crimes.
 (b)Matters To Be includedThe report required by subsection (a) shall include the following: (1)A summary of the situational analysis of threats to wildlife for each country of concern required by section 201(a)(2).
 (2)A summary of the strategic plan for each country of concern required by section 201(a)(3) and an assessment of any progress made on the implementation of the plan in that country, including a description of measurable goals and a framework with clear timelines and benchmarks for monitoring such progress.
 (3)A detailed description of actions that each agency represented on the Task Force has or will implement to carry out the requirements of section 201 and the other provisions of this Act.
 (4)A description of the capacity of the authorities of governments of countries of concern to sustain the programs for which the United States has provided assistance pursuant to this Act.
 (5)An identification of the countries of concern that play the most significant role in the supply or poaching of, transit in, or demand for illegal wildlife or wildlife products or their derivatives and a description of how such products or derivatives are trafficked.
 (6)An identification of relevant supply routes, methods of transportation, use and identification of freight forwarders, financial institutions used in each country of concern, and red flag indicators of wildlife smuggling related money laundering.
 (7)A description of the efforts of the countries identified under paragraph (5) to counter wildlife trafficking and to adhere to their international treaty obligations relating to endangered or threatened species.
 (8)An assessment of the extent of involvement of organizations designated as foreign terrorist organizations under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).
 (9)Any security assistance provided under section 301(b), or security assistance provided during the most recent fiscal year ending before the date of the report using funds or authorities available in the Act authorizing appropriations for that fiscal year for military activities of the Department of Defense, to each country of concern under section 301(b).
 (c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (d)Termination dateThe requirement to conduct reports under subsection (a) shall terminate on the date on which the Task Force terminates under section 201(d).
				308.Implementation using amounts previously appropriated
 (a)In generalThe provisions of this Act shall be carried out using amounts previously appropriated and available for obligation as of the date of the enactment of this Act. No additional amounts are authorized to be appropriated to carry out this Act.
 (b)Prohibition on use of overseas contingency operations fundsNo amounts authorized to be appropriated for a fiscal year and designated as being in support of overseas contingency operations may be obligated or expended to carry out this Act.
 (c)Sense of congress that overseas contingency operations funds should not be increasedIt is the sense of Congress that efforts to find available amounts to carry out this Act should not result in an increase in amounts authorized to be appropriated for a fiscal year to provide additional funds for overseas contingency operations.
				
